02-10-482-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00482-CV
 
 



In re Leonard Hornsby and N. Sue
  Allen


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relators’ petition for writ of
mandamus and is of the opinion that relief should be denied.  Accordingly, relators’
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
DAUPHINOT, WALKER, and MCCOY, JJ.
 
DELIVERED: 
February 15, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).